We affirm the single justice’s denial of relief under G. L. c. 211, § 3 (1984 ed.), because that statute is properly invocable only where a person demonstrates “both a substantial claim of violation of his substantive rights and irremediable error, such that he cannot be placed in statu quo in the regular course of appeal.” Morrissette v. Commonwealth, 380 Mass. 197, 198 (1980). Here, Siano could have appealed from the denial of his motion for new trial but failed to do so. See Dunbrack v. Commonwealth, ante 502, 504 (1986).

Judgment affirmed.